Exhibit 10.35

INTERCREDITOR AND SERVICING AGREEMENT

THIS INTERCREDITOR AND SERVICING AGREEMENT (this “Agreement”), dated as of
October 1, 2007, is between GOLDMAN SACHS MORTGAGE COMPANY, having an address of
85 Broad Street, New York, New York 10004 (“Goldman”), in its capacity as
initial holder of the A-1 Note (in such capacity, the “Initial A-1 Lender”), and
Goldman in its capacity as initial holder of the A-2 Note (the “Initial A-2
Lender”).

RECITALS

On August 8, 2007 (the “Origination Date”), Goldman Sachs Commercial Mortgage
Capital, L.P. originated a certain loan in the aggregate original principal sum
of $850,000,000 (as further defined below, the “Loan”) to BFP One Liberty Plaza
Co. LLC (the “Borrower”) and thereafter assigned the Loan to Goldman. The Loan
consists of two (2) separate and distinct obligations represented by (i) that
certain Promissory Note in the original principal amount of $350,000,000, by the
Borrower in favor of Initial A-1 Lender (together with any and all renewals,
amendments, modifications, consolidations, replacements and extensions thereof,
the “A-1 Note”), and (ii) that certain Promissory Note in the original principal
amount of $500,000,000, by the Borrower in favor of Initial A-2 Lender (together
with any and all renewals, amendments, modifications, consolidations,
replacements and extensions thereof, the “A-2 Note”), respectively. The Loan is
secured by a mortgage or deed of trust, dated as of the Origination Date (as
amended, modified or supplemented, the “Mortgage”), encumbering certain real
property identified therein (the “Mortgaged Property”). All documents evidencing
or securing the Loan (including, without limitation, the Mortgage and the Notes)
shall be collectively referred to herein as the “Loan Documents.”

The A-1 Note and A-2 Note are from time to time together referred to herein as
the “Notes”.

The parties hereto mutually agree as follows:

1. Definitions. Capitalized terms not defined herein shall have the meanings
ascribed thereto in the Loan Agreement. The following terms shall have the
respective meanings set forth below.

“A-1 Lender” shall mean, the Initial A-1 Lender or any subsequent holder of the
A-1 Note, together with any successor and assigns.

“A-1 Note” shall have the meaning assigned to that term in the recitals.

“A-1 Note Principal Balance” shall mean, on any date of determination, the then
outstanding principal balance of the A-1 Note.

“A-2 Lender” shall mean the Initial A-2 Lender or any subsequent holder of the
A-2 Note, together with any successor and assigns.

“A-2 Note” shall have the meaning assigned to that term in the recitals. If the
A-2 Note is bifurcated into multiple notes in accordance herewith, then each
reference herein to the A-2 Note shall apply with respect to each such
bifurcated note.

 

1



--------------------------------------------------------------------------------

“A-2 Note Principal Balance” shall mean, on any date of determination, the then
outstanding principal balance of the A-2 Note.

“Accepted Servicing Practices” shall have the same meaning as the analogous
definition set forth in the Pooling Agreement, except that the definition of
such analogous term must provide, among other things, that the Master Servicer
and Special Servicer shall service the Loan for the benefit of A-1 Lender and
the A-2 Lender as a collective whole, taking into account that the A-1 Note is
pari passu in right of payment with the A-2 Note.

“Additional Trust Fund Expenses” shall mean, only with respect to the Loan (and
no other loans in a Securitization Trust), (i) any interest accrued on Advances
pursuant to the Pooling Agreement; (ii) compensation payable to the Special
Servicer in connection with a Specially Serviced Loan or an REO Property;
(iii) indemnification of the trustee, the fiscal agent and certain related
Persons or reimbursement of the trustee and the fiscal agent for costs and
expenses to the extent provided for herein or in the Pooling Agreement;
(iv) indemnification of the Master Servicer and certain related Persons pursuant
to this Agreement or the Pooling Agreement or reimbursement for certain costs
and expenses to the extent provided for herein or in the Pooling Agreement
(other than costs and expenses reimbursable as Advances); (v) indemnification of
the Special Servicer and certain related Persons pursuant to this Agreement or
the Pooling Agreement or reimbursement for certain costs and expenses to the
extent provided for herein or in the Pooling Agreement; (vi) tax-related
expenses and the cost of various opinions of counsel required to be obtained and
paid out of the applicable account; and (vii) to the extent not covered by
indemnification from one of the parties hereto or by a party to the Pooling
Agreement, any other cost, expense, liability or loss borne by a Securitization
Trust, including, without limitation, any costs of obtaining Rating Agency
Confirmations not reimbursed by the Borrower (to the extent that the
circumstances giving rise to the subject ratings confirmation relate to the A-1
Note and the A-2 Note or any REO Property and such confirmation is required
under the pooling and servicing agreements for each of the Initial
Securitization and the Subsequent Securitization), in each case to the extent
that such Securitization Trust has not obtained, and in the reasonable good
faith judgment of the trustee will not obtain, reimbursement or indemnification
thereof from any person or from the proceeds of the liquidation or disposition
of the Loan or REO Property.

“Advances” shall have the meaning assigned to such term in Section 6. For
avoidance of doubt, “Advances” shall not include P&I Advances.

“Affiliate” shall mean, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with respect to any
specified Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Agreement” shall mean this Intercreditor and Servicing Agreement, the exhibits
and schedules hereto and all amendments hereof and supplements hereto.

“Bankruptcy Code” shall mean the United States Bankruptcy Code, as amended from
time to time, any successor statute or rule promulgated thereto.

“Borrower” shall have the meaning assigned to such term in the recitals.

 

2



--------------------------------------------------------------------------------

“Borrower Related Parties” shall have the meaning assigned to such term in
Section 14.

“Business Day” shall mean any day that is not a Saturday or Sunday, and that is
not a legal holiday in New York, New York, or any other city which serves as the
principal place of business for any successor to Servicer (including, without
limitation, after the Securitization Date, any trustee or servicer under the
Pooling Agreement) nor a day which banking institutions or savings associations
in any of the foregoing cities are closed for business.

“Code” means the Internal Revenue Code of 1986, as amended.

“Default Rate” shall mean, with respect to the Loan, the default rate of
interest specified in the Loan Documents.

“Directing Lender” shall mean the holder or holders (acting alone or
collectively) of the largest percentage interest in the Loan (or their
respective designees, including, without limitation, any related controlling
class representative, directing certificateholder or similar party).

“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total assets (in name or under management) in excess of $600,000,000 and
(except with respect to a pension advisory firm or similar fiduciary)
capital/statutory surplus or shareholder’s equity of $250,000,000, and (ii) is
regularly engaged in the business of making or owning commercial real estate
loans (including mezzanine loans, loan participations and loans held through
repurchase transactions) or owning or managing interests (either directly or
through funds under management) in commercial properties.

“Event of Default” shall mean, with respect to the Loan, an “Event of Default”
as defined in the Loan Agreement.

“Exchange Act” shall have the meaning assigned such term in Section 10.

“Goldman” shall have the meaning assigned to that term in the recitals.

“Initial A-1 Lender” shall have the meaning assigned to such term in the
recitals.

“Initial A-2 Lender” shall have the meaning assigned to such term in the
recitals.

“Initial Lender” shall mean, collectively or individually as the context
requires, the Initial A-1 Lender and/or Initial A-2 Lender.

“Initial Securitization” shall mean the Securitization of the A-1 Note.

“Interest Rate” shall mean non-default interest rate of the Loan, as specified
in the Loan Documents.

“Lender” shall mean, individually or collectively as the context requires, the
A-1 Lender and/or A-2 Lender.

“Loan” shall have the meaning assigned to such term in the recitals.

 

3



--------------------------------------------------------------------------------

“Loan Agreement” shall mean that certain Loan Agreement, dated as of the
Origination Date, between Borrower and the Lenders.

“Loan Documents” shall have the meaning assigned to such term in the recitals.

“Master Servicer” shall mean the party responsible for master servicing of the
Loan hereunder or under the Pooling Agreement, as applicable.

“Master Servicer Remittance Date” shall have the same meaning as the analogous
definition set forth in the Pooling Agreement.

“Monthly Payment Date” shall mean the monthly payment date specified in the Loan
Documents.

“Mortgage” shall have the meaning assigned to such term in the recitals.

“Mortgaged Property” shall have the meaning assigned to such term in the
recitals.

“Non-Exempt Person” shall have the meaning assigned to such term in Section 23.

“Note” shall mean any of the A-1 Note or the A-2 Note, as applicable.

“Notes” shall have the meaning assigned to such term in the recitals.

“Origination Date” shall have the meaning assigned to such terms in the
recitals.

“P&I Advances” shall have the meaning assigned to such term in Section 6.

“Permitted Fund Manager” means any Person that on the date of determination is
(i) a nationally-recognized manager of investment funds investing in debt or
equity interests relating to commercial real estate, (ii) investing through a
fund with committed capital of at least $250,000,000 and (iii) not subject to
any existing or future law, case proceeding or other action in any jurisdiction
relating to bankruptcy, insolvency, reorganization or relief of debtors.

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

“Pooling Agreement” shall mean the pooling and servicing agreement, dated as of
October 1, 2007, by and among Greenwich Capital Commercial Funding Corp., as
depositor, Wachovia Bank, National Association, as master servicer, LNR
Partners, Inc., as special servicer and LaSalle Bank National Association, as
trustee.

“Pro Rata Portion” shall mean on any date (a) with respect to the A-1 Lender and
any amount, the A-1 Lender’s pro rata portion of such amount based upon the
ratio between (x) the outstanding A-1 Note Principal Balance, and (y) the sum of
the outstanding A-1 Note Principal Balance and A-2 Note Principal Balance, in
each case, immediately prior to any distributions on such date, and (b) with
respect to the A-2 Lender and any amount, the A-2 Lender’s pro rata portion of
such amount based upon the ratio between (x) the

 

4



--------------------------------------------------------------------------------

outstanding A-2 Note Principal Balance and (y) the sum of the outstanding A-1
Note Principal Balance and A-2 Note Principal Balance, in each case, immediately
prior to any distributions on such date.

“Qualified Institutional Lender” means (i) any of the Initial Lenders; or
(ii) any of the following:

(a) a real estate investment trust, bank, savings and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (a) satisfies the Eligibility Requirements;

(b) an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended, provided that any
such Person referred to in this clause (b) satisfies the Eligibility
Requirements;

(c) an institution substantially similar to any of the foregoing entities
described in clauses (a) or (b) that satisfies the Eligibility Requirements;

(d) any entity Controlled by any of the entities described in clauses (a), (b),
or (c) above;

(e) a Qualified Trustee in connection with the creation of mortgage pass-through
certificates backed by, or other securitization of (or portion of), the
applicable promissory note (or any participation therein) (any such
securitization, “CMBS”) or the creation of collateralized debt obligations
(“CDO”) secured by or financing through an “owner trust” of (or portion of) the
applicable promissory note (or any participation therein) (collectively,
“Securitization Vehicles”), so long as with respect to any CMBS securitization,
the special servicer is a Qualified Servicer or with respect to any CDO, such
CDO is rated by two or more nationally recognized statistical rating
organizations; provided that, in the case of a CDO, the operative documents of
the related Securitization Vehicle require that the “equity interest” in such
CDO is owned by one or more entities that are Qualified Institutional Lenders
under clauses (a), (b), (c) or (d) of this definition; or

(f) an investment fund, limited liability company, limited partnership or
general partnership where a Permitted Fund Manager or an entity that is
otherwise a Qualified Institutional Lender under clauses (a), (b), (c) or (d) of
this definition investing through a fund with committed capital of at least
$250,000,000 acts as the general partner, managing member or fund manager and at
least 50% of the equity interests in such investment vehicle are owned, directly
or indirectly, by one or more entities that are otherwise Qualified
Institutional Lenders under clauses (a), (b), (c) or (d) of this definition.

For purposes of this definition only, “Control” means the ownership, directly or
indirectly, in the aggregate of more than fifty percent (50%) of the beneficial
ownership interests of an entity and the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of an
entity, whether through the ability to exercise voting power, by contract or
otherwise, and “Controlled” and “Controlling” have the meaning correlative
thereto.

 

5



--------------------------------------------------------------------------------

“Qualified Servicer” shall mean a servicer that meets the customary criteria for
an acceptable master servicer or special servicer, as applicable, in the Pooling
Agreement (excluding any consent requirements).

“Qualified Trustee” means (i) a corporation, bank, banking association or a
trust company, organized and doing business under the laws of any state or the
United States of America, authorized under such laws to exercise corporate trust
powers and to accept the trust conferred, having a combined capital and surplus
of at least $100,000,000 and subject to supervision or examination by federal or
state authority, (ii) an institution whose deposits are insured by the Federal
Deposit Insurance Corporation or (iii) an institution whose long-term senior
unsecured debt is rated at either of the then in effect top two rating
categories of each of the Rating Agencies.

“Rating Agencies” shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc., Moody’s Investors Service, Inc. and Fitch, Inc.
or, if any of such entities shall for any reason no longer perform the functions
of a securities rating agency, any other nationally recognized statistical
rating agency designated by Servicer; provided, however, that at any time during
which either the A-1 Note or the A-2 Note is an asset of a Securitization,
“Rating Agencies” or “Rating Agency” shall mean the rating agencies that from
time to time rate the securities issued in connection with either such
Securitization.

“Rating Agency Confirmation” shall mean, at any time that either the A-1 Note or
the A-2 Note is an asset of a Securitization, a written confirmation from each
Rating Agency that its credit rating of each class of the securities issued
under the pooling and servicing agreement or similar agreement to which it has
assigned a rating, immediately prior to the occurrence of the event with respect
to which such Rating Agency Confirmation is sought, will not be qualified,
downgraded or withdrawn as a result of the occurrence of such event, which
confirmation may be granted or withheld in such Rating Agency’s sole and
absolute discretion.

“REMIC” shall mean a real estate mortgage investment conduit within the meaning
of the Code.

“REMIC Provisions” shall mean provisions of the federal income tax law relating
to real estate mortgage investment conduits, which appear at Sections 860A
through 860G of subchapter M of Chapter 1 of the Code, and related provisions,
and regulations (including any applicable proposed regulations) and rulings
promulgated thereunder, as the foregoing may be in effect from time to time.

“REO Property” shall mean the Mortgaged Property if title thereto has been
acquired on behalf of the A-1 Lender and A-2 Lender through foreclosure,
delivery of a deed in lieu of foreclosure or otherwise.

“Securities Act” shall have the meaning assigned to such term in Section 10.

“Securitization” shall mean the transaction pursuant to which the A-1 Lender or
the A-2 Lender will transfer the A-1 Note or the A-2 Note, respectively, in
connection with a securitization to a trustee pursuant to a pooling and
servicing agreement, trust and servicing agreement or similar agreement creating
a trust fund which will issue certificates which will, among other things,
represent an undivided interest in the A-1 Note or the A-2 Note, as applicable,
and one (1) or more other mortgage loans or notes.

 

6



--------------------------------------------------------------------------------

“Securitization Date” shall mean the effective date on which a Securitization is
consummated. Unless the context clearly indicates otherwise, references to “the
Securitization Date” mean the initial effective date on which the Initial
Securitization is consummated.

“Securitization Trust” shall mean the trust formed pursuant to a Securitization
pursuant to which either the A-1 Note and/or the A-2 Note is held.

“Servicer” shall mean the Master Servicer or Special Servicer, as applicable,
under the Pooling Agreement related to the Initial Securitization.

“Servicing Fee” means the fee of the Master Servicer at the Servicing Fee Rate.

“Servicing Fee Rate” shall mean 0.01% per annum.

“Servicing Transfer Event” shall have the same meaning as the analogous
definition set forth in the Pooling Agreement.

“Special Servicer” shall mean the party responsible for special servicing the
Loan or any REO Property hereunder or under the Pooling Agreement, as
applicable.

“Specially Serviced Loan” shall have the same meaning as the analogous
definition set forth in the Pooling Agreement.

“Subsequent Securitization” shall mean each Securitization of all or any portion
of the A-2 Note (as same may hereafter be bifurcated into multiple Notes
pursuant hereto).

“Subsequent Securitization Note” shall mean the A-2 Note.

“Taxes” shall have the meaning assigned to such term in Section 22.

“Transfer” shall have the meaning assigned such term in Section 13.

2. Payments; Priorities. (a) All payments and receipts in respect of the Loan
shall be applied to the Notes on a pro rata and pari passu basis and shall be
remitted by Servicer to each Lender one (1) Business Day prior to the Master
Servicer Remittance Date (in each case net of such Lender’s Pro Rata Portion of
any servicing fees at the Servicing Fee Rate and any Additional Trust Fund
Expenses). If the Lenders or their nominee acquire title to the Mortgaged
Property, then all amounts derived from the operation and disposition of the
Mortgaged Property shall be allocable among the Lenders on a pro rata and pari
passu basis.

(b) If and to the extent that any servicer, trustee, fiscal agent or any other
third party to a Securitization is, pursuant to the applicable pooling
agreement, reimbursed or entitled to be reimbursed pursuant to the applicable
pooling agreement for any Additional Trust Fund Expenses relating to the Loan
and/or the Mortgaged Property out of amounts otherwise payable in respect of the
Notes, the A-1 Lender and the A-2 Lender shall be required to bear their
respective Pro Rata Portion of such reimbursement or payment. In connection with
the foregoing, if either the A-1 Lender or the A-2 Lender bears more than its
respective Pro Rata Portion of any such reimbursement or payment, then the A-1
Lender or the A-2 Lender, as the case may be, shall be entitled to contribution
from the other Lender (promptly upon demand), until the contributing A-1 Lender
or A-2 Lender, as the case may be,

 

7



--------------------------------------------------------------------------------

has borne its respective Pro Rata Portion of such reimbursement or payment. If
any Note is subject to a Securitization, then the related pooling and servicing
agreement or other comparable agreement shall provide for payments to be made
out of the assets of the related Securitization Trust.

3. Intentionally Omitted.

4. Administration of the Loan Generally.

(a) The Servicer shall administer the Loan in a manner consistent with the terms
of this Agreement, the Pooling Agreement (from and after the Securitization
Date), the Loan Documents, Accepted Servicing Practices and applicable law.

(b) Upon the consummation of the Securitization of the A-1 Note, A-1 Lender and
A-2 Lender acknowledge and agree that the Pooling Agreement will govern the
terms of the servicing and administration of the Loan. At any time after a
Securitization Date that the A-1 Note is not part of the Securitization Trust,
A-2 Lender shall cause the Loan to be serviced by a Qualified Servicer pursuant
to a servicing agreement substantially the same as the Pooling Agreement and for
which Rating Agency Confirmation (if the A-2 Note is part of a Securitization)
has been obtained that contains servicing provisions that do not diminish the
rights of the Lenders set forth in the Pooling Agreement and all references
herein to the “Pooling Agreement” shall mean such subsequent pooling agreement;
provided, however, that until a replacement pooling agreement has been entered
into and Rating Agency Confirmation obtained, A-1 Lender shall cause the Loan to
be serviced in accordance with Accepted Servicing Practices as if the Pooling
Agreement was still in full force and effect with respect to the Loan.
Notwithstanding anything to the contrary contained herein, in accordance with
the Pooling Agreement, any servicer appointed hereunder shall service and
administer the Loan taking into account the interests of the A-1 Lender and the
A-2 Lender as a collective whole.

(c) Subject to the terms of this Agreement, Servicer shall have the exclusive
right and obligation to administer the Loan on behalf of A-1 Lender and A-2
Lender and to enforce the Loan Documents, and Servicer has the sole and
exclusive authority to (i) modify or waive any of the terms of the Loan
Documents, (ii) consent to any action or failure to act by the Borrower or any
party to the Loan Documents, (iii) vote all claims with respect to the Loan in
any bankruptcy, insolvency or similar proceedings, whether voluntary or
involuntary including the right to approve or reject any plan of reorganization,
and (iv) exercise or refrain from exercising any powers or rights which Servicer
may have under the Loan Documents, including, without limitation, the right at
any time to accelerate, or refrain from accelerating, the Loan, to foreclose and
sell and otherwise deal with the Mortgaged Property, or refrain from
foreclosing, selling or otherwise dealing with the Mortgaged Property, and to
enforce or refrain from enforcing the Loan Documents. Notwithstanding the
foregoing or anything to the contrary in this Agreement, in no event will
Servicer be permitted to take any action or refrain from taking any action which
would violate any law of any applicable jurisdiction, breach the related Loan
Documents, be inconsistent with Accepted Servicing Practices or the REMIC
Provisions or violate any provisions of this Agreement or the Pooling Agreement.

(d) The Directing Lender will be entitled to advise the Servicer with respect to
the following actions of the Servicer; and, further subject to the provisions of
this clause (d), the Pooling Agreement shall not permit the Servicer to take
(or, in the case of the Special Servicer, if and when appropriate under the
Pooling Agreement, to consent to the Servicer’s taking) any of the following
actions unless and until it has notified each Lender in writing and the
Directing Lender has not objected

 

8



--------------------------------------------------------------------------------

in writing within 10 Business Days of the Directing Lender having been notified
thereof and having been provided with all reasonably requested information with
respect thereto (it being understood and agreed that if such written objection
has not been received by the Servicer within such 10-Business Day period, then
the Directing Lender’s approval will be deemed to have been given):

(i) any proposed or actual foreclosure upon or comparable conversion, which may
include acquisition as an REO Property, of the ownership of the Mortgaged
Property when the Loan is a Specially Serviced Loan;

(ii) any modification, extension, amendment or waiver of a monetary term,
including the timing of payments, or any material non-monetary term (including
any prohibition on additional debt or any material term relating to insurance
other than a determination to allow the Borrower to maintain insurance with a
qualified insurer rated at least “A” from S&P and Fitch and “A2” from Moody’s
despite a higher standard in the related loan documents) of the Loan;

(iii) any proposed or actual sale of the Mortgaged Property as an REO Property
for less than the unpaid principal balance of the Loan, plus accrued interest
(other than default interest) thereon;

(iv) any acceptance of a discounted payoff with respect to the Loan;

(v) any determination to bring the Mortgaged Property as an REO Property, or the
Mortgaged Property securing the Loan in default into compliance with applicable
environmental laws or to otherwise address hazardous materials located at the
Mortgaged Property;

(vi) any release of collateral for the Loan or any release of the Borrower or
any guarantor under the Loan, other than in accordance with the terms of the
Loan (with no material discretion by the mortgagee), or upon satisfaction of the
Loan;

(vii) any acceptance of substitute or additional collateral for the Loan, other
than in accordance with the terms of the Loan (with no material discretion by
the mortgagee);

(viii) any waiver of a due-on-sale or due-on-encumbrance clause with respect to
the Loan;

(ix) any acceptance of an assumption agreement releasing the Borrower or a
guarantor from liability under the Loan;

(x) any acceptance of a change in the property management company, subject to
certain thresholds set forth in the Pooling Agreement;

(xi) any extension of the maturity date of the Loan;

(xii) any determination by the Special Servicer that a Servicing Transfer Event
pursuant to clauses (b), (c) or (d) of the definition of “Specially Serviced
Loan” (as defined in the Pooling Agreement) has occurred; and

 

9



--------------------------------------------------------------------------------

(xiii) any determination by the Special Servicer that a Servicing Transfer Event
has occurred with respect to the Loan solely by reason of the failure of the
Borrower to maintain or cause to be maintained insurance coverage against
damages or losses arising from acts of terrorism;

provided that, in the event that the Servicer determines that immediate action
is necessary to protect the interests of the A-1 Lender and the A-2 Lender (as a
collective whole), the Servicer may take (or, in the case of the Special
Servicer, if and when appropriate under the Pooling Agreement, may consent to
the Servicer’s taking) any such action without waiting for the Directing
Lender’s response.

Notwithstanding anything herein to the contrary, no advice, direction or
objection from or by the Directing Lender may (and the Servicer shall ignore and
act without regard to any such advice, direction or objection that the Servicer
has determined, in its reasonable, good faith judgment, will) require, cause or
permit the Servicer to violate any provision of this Agreement or the Pooling
Agreement (including the Servicer’s obligation to act in accordance with
Accepted Servicing Practices, the Loan Documents or applicable law) or result in
an adverse REMIC event or an adverse Grantor Trust event. Furthermore, the
Servicer shall not be obligated to seek approval from the Directing Lender for
any actions to be taken by the Servicer with respect to the workout or
liquidation of the A-1 Note or the A-2 Note if:

(i) the Servicer has, as provided in the first paragraph of this clause (d),
notified the Directing Lender in writing of various actions that the Servicer
proposes to take with respect to the workout or liquidation of the A-1 Note or
the A-2 Note; and

(ii) for 60 days following the first such notice, the Directing Lender has
objected to all of those proposed actions and has failed to suggest any
alternative actions that the Servicer considers to be consistent with the
Accepted Servicing Practices.

The Directing Lender may designate, in writing, a representative, including
itself, to exercise its rights and powers under this Section or otherwise under
this Agreement and the Pooling Agreement (copies of such writing to be delivered
to each of the parties to the Pooling Agreement). Such designation shall remain
in effect until it is revoked by the Directing Lender by a writing delivered to
the other Lender and each of the parties to the Pooling Agreement. In the
absence of any such designation, after the Securitization of the A-1 Note, the
Directing Lender shall be deemed to have designated the controlling class
representative under such Securitization

(e) The Directing Lender shall have the right at any time from time to time to
terminate the then existing Special Servicer with respect to the Loan, but only
for cause, and following any termination or resignation of the Special Servicer
the Directing Lender shall have the right to appoint a successor Special
Servicer that is a Qualified Servicer; provided that any appointment of a
Special Servicer by the Directing Lender or its designee shall be subject to the
terms and conditions of the Pooling Agreement, including, without limitation,
the requirement that the Directing Lender or its designee desiring to effect
such appointment obtain and deliver to the trustee Rating Agency Confirmation
with respect thereto.

(f) In the event that the A-2 Note becomes subject to a Securitization, on or
before March 15th of each year during which a Form 10-K is required to be filed
by the trustee of the Securitization related to such Note, the Pooling Agreement
shall require each of the Master Servicer, Special Servicer and Trustee of the
Pooling Agreement to, upon 30 days written request, provide (and

 

10



--------------------------------------------------------------------------------

to cause any applicable sub-servicers, sub-contractors, agents and vendors to
timely provide) to the Person who executes the Sarbanes-Oxley certification with
respect to the Securitization of the A-2 Note, in each case upon which such
Person can rely, (i) any Sarbanes-Oxley backup certification as is reasonably
required in the market and pursuant to the applicable Pooling Agreement,
(ii) all disclosure information required to be included in any offering document
under Items 1108, 1117, and 1119 of Regulation AB and any other applicable Items
of Regulation AB under the ‘33 Act, and required to be included in any report
required under the Exchange Act related to the Subsequent Securitization and
(iii) the assessment and attestation of servicing compliance as required under
Item 1122 and the servicer compliance statement as required under Item 1123.
Notwithstanding the foregoing, each Servicer of the A-1 Note shall be required
to provide (a) all necessary information, certificates, attestations, letters
and other materials and/or (b) all reasonable cooperation necessary to enable
the A-2 Lender to comply with the reporting requirements relating to servicing
disclosure under the Exchange Act and/or the Securities Act (including without
limitation, if applicable Regulation AB), as the case may be, at such times as
the related Securitization Trust is subject to such requirements.

(g) If any event of default on the part of the Master Servicer occurs under the
Pooling Agreement that materially and adversely affects the Lender of the A-2
Note or any Securities backed by the A-2 Note, and the Master Servicer is not
otherwise terminated in accordance with the terms of such Agreement, then such
Master Servicer may not be terminated by or at the direction of the A-2 Note;
provided that in such event, at the request of such Lender of the A-2 Note, the
trustee of the Securitization Trust containing the A-1 Note shall require such
Master Servicer to appoint, within 30 days of such trustee’s request, a
sub-servicer mutually agreed by the Lenders with respect to the Notes, such
appointment or replacement to be effected in accordance with the terms and
provisions of such Agreement (which shall include the delivery of Rating Agency
Confirmation with respect thereto).

(h) Each of the Master Servicer and the Special Servicer under the Pooling
Agreement shall afford to the A-2 Lender access to any records relating to the
Notes in its possession as such Lender may reasonably request, except to the
extent it is prohibited from doing so by applicable law or contract or to the
extent such information is subject to a privilege under applicable law to be
asserted on behalf of the certificateholders of the Securitization related to
the A-1 Note or the Lenders. Such access shall be afforded only upon reasonable
prior written request and during normal business hours at the offices of the
Master Servicer or the Special Servicer, as the case may be, designated by it.

(i) If the A-2 Note is included in a rated commercial mortgage securitization,
and if any particular servicing action with respect to the Notes or any REO
Property requires Rating Agency Confirmation in connection therewith under any
provision of the related pooling agreement, then the related master servicer or
special servicer under such pooling agreement shall likewise obtain a similar
confirmation of ratings from any applicable Rating Agency with respect to any
securities backed by the A-2 Note (including any Rating Agency rating the
Securitization of the A-2 Note that does not rate the Securitization of the A-1
Note).

(j) Any amendments to the Pooling Agreement that have a material adverse effect
on the A-2 Note shall require either (i) a Rating Agency Confirmation from the
Rating Agencies rating such Note’s Securitization or (ii) if such Note is not
held by any Securitization, the consent of the Lender of such Note, as
applicable.

 

11



--------------------------------------------------------------------------------

(k) The Lender holding the A-2 Note (and those designees thereof acting on
behalf of exercising the rights of such Lender) shall be third-party
beneficiaries to the Pooling Agreement with respect to their rights as
specifically provided for herein.

(l) Notwithstanding any modification of the Loan in connection with a workout,
any reduction in payments under the Loan shall apply to the A-1 Note and the A-2
Note on a pro rata basis in accordance with the A-1 Note Principal Balance and
the A-2 Note Principal Balance, respectively.

5. Advances.

(a) If Servicer, any trustee or trust fund incurs any liabilities, costs, fees
or expenses (including, without limitation, legal fees and special servicing
fees), or makes any protective or other property advances on behalf of the
Borrower or other servicing and/or property advances, together with interest on
any such advances (such advances and interest thereon, collectively, “Advances”)
in connection with the Loan, any actual or proposed amendment or waiver of any
term thereof or restructuring or refinancing thereof or with any effort to
enforce or protect A-1 Lender’s or A-2 Lender’s rights or interests with respect
thereto, then Servicer shall be reimbursed promptly from payments otherwise
distributable to such Lenders in accordance with Section 2(a) hereof, to the
extent such costs are not reimbursed by or on behalf of the Borrower. Except to
the extent set forth in the immediately succeeding two sentences, no Lender
shall have any liability under this Section in excess of the value of its
respective Note or in excess of the payments due to such Lender. The pooling and
servicing agreement governing the A-2 Note may provide for the servicing party
and/or trustee and/or fiscal agent thereunder to make Advances if such advances
are not made under the Pooling Agreement, in which case the party making such
Advances shall be entitled to reimbursement in the same manner as if the Advance
were made by Servicer. After the Securitization Date, if the A-2 Note has not
been included in a Securitization, any nonrecoverable Advances with respect to
the Loan shall be reimbursed to the Servicer out of general collections on the
loan for the A-1 Note and from the A-2 Lender on a pro rata basis based on the
A-1 Note Principal Balance and the A-2 Note Principal Balance. If both A-1 Note
and A-2 Note have been included in Securitization Trusts, under the pooling and
servicing agreement related to the A-2 Lender, the master servicer, special
servicer, trustee or fiscal agent, as applicable, under such pooling and
servicing agreement shall be required to reimburse the Servicer from general
collections on the loans included in such Securitization Trust for the related
Note’s portion of nonrecoverable Advances made with respect to the Loan, such
portion to be determined on a pro rata basis based on the A-1 Note Principal
Balance and the A-2 Note Principal Balance.

6. The Servicer and/or the servicer of the A-2 Note may have obligations to make
principal and/or interest advances (such advances, including interest thereon,
collectively “P&I Advances”) under any applicable pooling and servicing
agreements, but the Servicer shall not make P&I Advances with respect to the A-2
Note and the servicer of the A-2 Note shall not make P&I Advances with respect
to the A-1 Note. P&I Advances made by the Servicer or any other party with
respect to the A-1 Note shall be reimbursed solely out of amounts allocable to
the A-1 Note and/or, to the extent permitted by the Pooling Agreement, out of
other amounts in the Securitization Trust for the Securitization of the A-1
Note. P&I Advances made by the A-2 Lender or any other party with respect to the
A-2 Note shall be reimbursed solely out of amounts allocable to the A-2 Note
and/or, to the extent permitted by the applicable pooling and servicing
agreement, out of other amounts in the Securitization Trust for the
Securitization of the A-2 Note.

 

12



--------------------------------------------------------------------------------

7. Limitation on Liability. Except as otherwise provided in the Pooling
Agreement, no party nor any of its directors, officers, employees or agents, or
any controlling person thereof, shall have any liability with respect to any
action taken or for refraining from the taking of any action in good faith
pursuant to this Agreement or the Pooling Agreement, or for errors in judgment;
provided that this provision shall not protect any party against any breach of a
representation, warranty or covenant contained herein or any liability which
would otherwise be imposed by reason of willful misfeasance, bad faith or
negligence in its performance of its duties or by reason of reckless disregard
for its obligations and duties under this Agreement or the Pooling Agreement.
Except as otherwise provided under the Pooling Agreement, Servicer, and any
director, officer, employee or agent of Servicer may rely in good faith on any
document of any kind prima facie properly executed and submitted by any Person
respecting any matters arising hereunder. Except as otherwise provided under the
Pooling Agreement, Servicer shall not be under any obligation to appear in,
prosecute or defend any legal action or threatened legal action which is not
incidental to its duties to service the Loan in accordance with this Agreement
or the Pooling Agreement. In such event, all legal expenses and costs of such
action shall be Advances, and Servicer shall be entitled to be reimbursed
therefor as such.

8. Intentionally Omitted.

9. Intentionally Omitted.

10. Not a Security. The Notes shall not be deemed to be securities within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”), or the
Securities Exchange Act of 1934 (the “Exchange Act”), as amended. Each Note
represents a separate debt obligation of the Borrower.

11. No Creation of a Partnership or Exclusive Purchase Right. Nothing contained
in this Agreement, and no action taken pursuant hereto, shall be deemed to
constitute the arrangement between A-1 Lender and A-2 Lender as a partnership,
association, joint venture or other entity.

12. Termination. This Agreement shall terminate (except for such rights as are
expressly provided to survive this Agreement) upon full and final payment of all
amounts due under the Notes.

13. Transfers. No Lender shall Transfer all or any interest in the Loan to the
Borrower or an Affiliate thereof, and any such Transfer shall be void ab initio.
No Lender shall Transfer more than forty-nine percent (49%) in the aggregate of
its respective interest in the Loan to any Person that is not a Qualified
Institutional Lender. Upon the consummation of a Transfer of all or any portion
of the Loan, the transferring Lender shall be released from all liability
arising under this Agreement with respect to such interest (or the portion
thereof that was the subject of such Transfer) for the period after the
effective date of such Transfer, provided that the transferee (other than the
trustee of, and the securityholders with respect to, a Securitization Trust)
expressly assumes in writing all such liabilities arising from and after such
transfer. In addition, notwithstanding any other provision hereof, any Lender
may pledge, or sell in a repurchase transaction, all or any portion of its
interest in the Loan to a Qualified Institutional Lender or to a financial
institution whose long-term unsecured debt is rated at least “A” (or the
equivalent) or better by each Rating Agency.

14. Other Business Activities of A-1 Lender and A-2 Lender. Each Lender
acknowledges that each other Lender and its respective affiliates may make loans
or otherwise extend credit to, and generally engage in any kind of business with
any Affiliate of the Borrower (“Borrower

 

13



--------------------------------------------------------------------------------

Related Parties”), and receive payments on such other loans or extensions of
credit to Borrower Related Parties and otherwise act with respect thereto freely
and without accountability in the same manner as if this Agreement and the
transactions contemplated hereby were not in effect.

15. Governing Law; Waiver of Jury Trial. The parties agree that the State of New
York has a substantial relationship to the parties and to the underlying
transaction embodied hereby, and in all respects, including, without limitation,
matters of construction, validity and performance, this Agreement and the
obligations arising hereunder shall be governed by, and construed in accordance
with, the laws of the State of New York applicable to contracts made and
performed in such State and any applicable law of the United States of America.
Each party hereto hereby submits to the jurisdiction of the Courts of the State
of New York and the United States District Court of the Southern District of New
York for the purpose of resolution of any and all actions brought hereunder.
Each party hereby irrevocably waives any objections, including without
limitation any objection to the laying of venue or based on the grounds of forum
non conveniens, which it may now or hereafter have to the bringing of any such
action or proceeding in any such jurisdiction. Each of the parties hereby
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Agreement.

16. Modification, Waiver in Writing. This Agreement shall not be modified,
cancelled or terminated except by an instrument in writing signed by the parties
hereto. The party seeking modification of this Agreement shall be solely
responsible for any and all expenses that may arise in order to modify this
Agreement. A-1 Lender and A-2 Lender shall not amend or modify this Agreement
after the Securitization Date without first receiving (a) Rating Agency
Confirmation, except for a modification (i) to cure any ambiguity, to correct or
supplement any provision herein that may be defective or inconsistent with any
other provisions herein or with the Pooling Agreement, or (ii) to make other
provisions with respect to matters or questions arising under this Agreement,
which shall not be inconsistent with the provisions of this Agreement and (b) an
opinion of counsel experienced in REMIC matters that such amendment or
modification will not adversely affect the REMIC status of the Loan and this
Agreement.

17. Successors and Assigns; Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the parties hereto, Servicer and
their respective successors and permitted assigns. Except as provided in the
immediately preceding sentence, none of the provisions of this Agreement shall
be for the benefit of or enforceable by any Person not a party hereto.

18. Custody of Loan Documents. The originals of all of the Loan Documents (other
than the A-2 Note) will be held initially by the Servicer (or a trustee or
custodian) on behalf of the Lenders.

19. Reports. Servicer shall, to the extent not already available to the A-2
Lender, provide such information as is available pursuant to standard CMSA
reports meeting existing industry standards.

20. Enforcement of Loan Documents. Notwithstanding any other provision herein,
but subject to Sections 4(a)(i), 4(j) and 4(f), each Lender agrees and
acknowledges that Servicer, acting in accordance with the terms of this
Agreement, shall have the sole authority to take any actions under the terms of
any insurance policies relating to the Loan (including without limitation, any
environmental insurance policy) and to enforce the terms of, and to exercise any
and all rights of the Lenders under, the

 

14



--------------------------------------------------------------------------------

Loan Documents. In servicing and administering the Loan, Servicer shall, in
accordance with Accepted Servicing Practices, use reasonable efforts to enforce
the terms of the Loan Documents relating to insurance policies and shall take
such actions as it deems appropriate, in accordance with Accepted Servicing
Practices and the terms of this Agreement, with respect to the enforcement of
such policies, except as otherwise provided in the Pooling Agreement.

21. Costs and Expenses. Servicing Fees and Additional Trust Fund Expenses will
be netted against payment and proceeds of the Loan prior to payments to A-1
Lender or A-2 Lender in accordance with the provisions of Section 2. If any
amounts netted out of payments to A-1 Lender and A-2 Lender are subsequently
recovered (whether from the Borrower, as part of liquidation proceeds or
otherwise), Servicer shall promptly distribute each Lender’s Pro Rata Portion of
such amounts to the applicable Lender in immediately available funds.

22. Withholding Taxes. (a) If Servicer or the Borrower shall be required by law
to deduct and withhold Taxes (as hereinafter defined) from interest, fees or
other amounts payable to A-1 Lender or A-2 Lender with respect to the Loan as a
result of such Lender constituting a Non-Exempt Person (as hereinafter defined),
Servicer shall be entitled to do so with respect to such Lender’s interest in
such payment (all withheld amounts being deemed paid to A-1 Lender and A-2
Lender, respectively), provided that Servicer shall furnish A-1 Lender and A-2
Lender with a statement setting forth the amount of Taxes withheld, the
applicable rate and other information which may reasonably be requested for the
purposes of assisting A-1 Lender and A-2 Lender to seek any allowable credits or
deductions for the Taxes so withheld in each jurisdiction in which A-1 Lender
and A-2 Lender are subject to tax.

(b) A “Non-Exempt Person” is any Person other than a Person who is either (i) a
United States Person or (ii) has on file with Servicer for the relevant year
such duly-executed form(s) or statement(s) which may, from time to time, be
prescribed by law and which, pursuant to applicable provisions of (A) any income
tax treaty between the United States and the country of residence of such
Person, (B) the Code or (C) any applicable rules or regulations in effect under
the items described in clauses (A) or (B) above, permit Servicer to make such
payments free of any obligation or liability for withholding. For the purposes
of this Section, “Taxes” shall mean any income or other taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature, now or hereafter
imposed by any jurisdiction or by any department, agency, state or other
political subdivision thereof or therein.

(c) Each of A-1 Lender and A-2 Lender shall and hereby agrees to severally
indemnify Servicer against and hold Servicer harmless from and against any
Taxes, interest, penalties and attorneys’ fees and disbursements arising or
resulting from any failure of Servicer to withhold Taxes from payment made to
A-1 Lender or A-2 Lender, as the case may be, in reliance upon any
representation, certificate, statement, document or instrument made or provided
by A-1 Lender or A-2 Lender, as the case may be, to Servicer in connection with
the obligation of Servicer to withhold Taxes from payments made to A-1 Lender or
A-2 Lender, as the case may be, it being expressly understood and agreed that
(i) Servicer shall be absolutely and unconditionally entitled to accept any such
representation, certificate, statement, document or instrument as being true and
correct in all respects and to fully rely thereon without any obligation or
responsibility to investigate or to make any inquiries with respect to the
accuracy, veracity, correctness or validity of the same and (ii) the A-1 Lender
or the A-2 Lender shall, upon request of Servicer and at its sole cost and
expense, defend any claim or action relating to the foregoing indemnification by
A-1 Lender or A-2 Lender, as the case may be, with counsel selected by Servicer.

 

15



--------------------------------------------------------------------------------

23. Change in Structure. If, in connection with a Securitization, any Lender
determines that it is advantageous to restructure its Note as a
senior/subordinated participation or bifurcate its Note into a senior note and
one or more subordinate notes, or two or more pari-passu notes, each Lender
agrees that it shall, upon request, execute a participation agreement, co-lender
agreement and/or such other documents requested by the other Lender to reflect
such structural change; provided, such new documentation does not materially
alter the substantive terms of the relationship between A-1 Lender and A-2
Lender or the rights of the A-1 Lender or A-2 Lender with respect to the
servicing of the Loan set forth herein, and provided, further, that no Lender
whose Note is in a Securitization shall be obligated to execute any of the
foregoing without receipt of Rating Agency Confirmation and an opinion of
counsel experienced in REMIC matters that such amendment or modification will
not adversely affect the REMIC status of the Loan. The Lender requesting such
change shall reimburse the other Lender for all reasonable costs and expenses
incurred by such other Lender (including, without limitation, all reasonable
attorneys’ fees and disbursements, search fees and other out-of-pocket expenses)
in complying with such other Lender’s request under this Section 23. Nothing
herein shall prevent any Lender from replacing its Note with multiple Notes.

24. [Intentionally Omitted].

25. Counterparts. This Agreement may be executed in any number of counterparts
and all of such counterparts shall together constitute one and the same
instrument.

26. Captions. The titles and headings of the paragraphs of this Agreement have
been inserted for convenience of reference only and are not intended to
summarize or otherwise describe the subject matter of the paragraphs and shall
not be given any consideration in the construction of this Agreement.

27. Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable laws, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

28. Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter contained in this Agreement
and supersedes all prior agreements, understandings and negotiations between the
parties.

29. Notices. All notices, consents, approvals and requests required or permitted
hereunder shall be given in writing and shall be effective for all purposes if
hand delivered or sent by (a) hand delivery, with proof of attempted delivery,
(b) certified or registered United States mail, postage prepaid, (c) expedited
delivery service, either commercial or United States Postal Service, with proof
of attempted delivery, or (d) by telecopier (with answerback acknowledged)
provided that such telecopied notice must also be delivered by one of the means
set forth in (a), (b) or (c) above, addressed if to A-1 Lender at its address
set forth on the first page hereof, if to A-2 Lender at its address set forth on
the first page hereof or, in the case of either Lender, at such other address
and to the attention of such other Person as shall be designated from time to
time by any party hereto, in a written notice to the other party hereto in the
manner provided for in this Section 28. A copy of all notices, consents,
approvals and requests directed to A-2 Lender or A-1 Lender shall be delivered
concurrently to each Person (not to exceed four (4) in the aggregate) designated
by the A-1 Lender and the A-2 Lender. A notice shall

 

16



--------------------------------------------------------------------------------

be deemed to have been given: (a) in the case of hand delivery, at the time of
delivery; (b) in the case of registered or certified mail, when delivered or the
first attempted delivery on a Business Day; (c) in the case of expedited prepaid
delivery upon the first attempted delivery on a Business Day; or (d) in the case
of telecopier, upon receipt of answerback confirmation, provided that such
telecopied notice was also delivered as required in this Section 28. A party
receiving a notice which does not comply with the technical requirements for
notice under this Section 28 may elect to waive any deficiencies and treat the
notice as having been properly given.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Initial A-1 Lender and Initial A-2 Lender have caused this
Agreement to be duly executed as of the day and year first above written.

 

GOLDMAN SACHS MORTGAGE COMPANY,

as Initial A-1 Lender

By:

 

/s/ Mark J. Buono

 

Name: Mark J. Buono

Title: Vice President

GOLDMAN SACHS MORTGAGE COMPANY, as Initial A-2 Lender

By:

 

/s/ Mark J. Buono

 

Name: Mark J. Buono

Title: Vice President

 

18